911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Albert SMITH, Plaintiff-Appellant,v.Jan FUSON, Jerry Ballard, Defendants-Appellees.
No. 89-6596.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1990.

Before MERRITT, Chief Judge, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
James Albert Smith, a pro se Kentucky prisoner, appeals the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, Smith, an inmate at the Marion Adjustment Center, sued two employees of the U.S. Corrections Corporation, alleging that they violated his constitutional rights.  Specifically, Smith alleged:  1) he was denied medical care for a sore throat condition;  2) he had not eaten for four days at the time the complaint was filed;  3) he was denied proper dental care when he had to wait three weeks to see a dentist;  and 4) defendants threatened to deny him visitation if his relatives did not stop calling about his medical condition.


3
Defendants filed an answer to the complaint, and Smith responded to the answer.  Thereafter, the magistrate recommended that defendants be granted summary judgment, finding that:  1) defendants were not deliberately indifferent to Smith's medical needs because Smith received medical treatment for his sore throat condition on four consecutive days;  2) Smith did not plead specific facts as to why he had not eaten in four days;  3) Smith did ultimately receive dental care, and he failed to state what injury he suffered as a result of having to wait three weeks;  and 4) Smith's allegations regarding conversations between defendants and his relatives were totally without merit.  Smith was informed that he had ten days to file written objections to the magistrate's report.  The district court adopted the magistrate's recommendation after noting that Smith had not filed objections to the magistrate's report.


4
On appeal, Smith reasserts his claims and additionally argues that the district court should have appointed him counsel.


5
Upon review, we affirm the district court's judgment.  A review of the record indicates that Smith did not file objections to the magistrate's report nor has he adequately explained why objections were not filed.  Under these circumstances, we conclude that Smith has waived appellate review of his claims.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.